Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 06/27/2019. Currently, claims 1-20 are pending in the application.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4-5, 8-10 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brewer (US 20200135719 A1) in view of KIM et al (US 20190221557 A1) as an evidence

Regarding claim 1, Figures 1-6 of Brewer disclose a memory device (100, [0029]), comprising: 
a first memory region (104, [0029]); 
a second memory region (108, [0029]); 
a logic region (106, [0029]) between the first memory region and the second memory region; and 
a metallization stack (116, [0029]), wherein the first memory region (104) is between the logic region (106) and the metallization stack (116).

Regarding claim 2, Figures 1-6 of Brewer disclose that the memory device of claim 1, wherein the logic region (106)  includes memory control circuitry ([0029])( please see 2000 in Figure 29 of KIM for a logic circuit refence).

Regarding claim 4, Figures 1-6 of Brewer disclose that the memory device of claim 1, wherein the first memory region (104) or the second memory region (108) includes a NAND array, a dynamic random access memory (DRAM) array, a static random access memory (SRAM) array, or a resistive random access memory (RRAM) array ([0032] and [0036]).

Regarding claim 5, Figures 1-6 of Brewer disclose that the memory device of claim 1, wherein the first memory region (104, non-volatile) and the second memory region (108, volatile) have a different memory architecture (volatile and non-volatile are different in structure).


Regarding claim 8, Figures 1-6 of Brewer disclose an integrated circuit (IC) package (100, [0029]), comprising: 
a die (3D SIC 100, [0029]), including: 
a first memory region (104, [0029]), a second memory region (108, [0029]), a logic region (106, [0029]) between the first memory region and the second memory region, and conductive contacts (118, [0029]), wherein the first memory region (104) is between the logic region (106) and the conductive contacts; and 
a package support (please see Figure 6 for mounting 100 on a support of a system 600), wherein the conductive contacts (among 100, 602 and 604) of the die are conductively coupled to conductive contacts of the package support ([0057]-[0058]).

Regarding claim 9, Figures 1-6 of Brewer disclose that the IC package of claim 8, wherein the logic region (106) includes memory control circuitry ([0039])(please see 2000 in Figure 29 of KIM for a logic circuit refence).

Regarding claim 10, Figures 1-6 of Brewer disclose that the IC package of claim 8, wherein the die further includes: an interconnect region (contacts for TSV, [0029]) between the logic region (106) and a memory region, wherein the memory region is the first memory region (104) or the second memory region (108, [0029]).
Regarding claim 16, Figures 1-6 of Brewer disclose that the IC package of claim 8, wherein the package support includes a package substrate (Figure 6 teaches a package wherein a package substrate is anticipated for mounting device 100, ([0057]-[0058]).

Regarding claim 17, Figures 1-6 of Brewer disclose that the method of manufacturing a memory device (100, [0029]), comprising: 
forming a first assembly (106, [0029]) including a transistor region (logic circuits 106 includes transistors, please see 2000 in Figure 29 of KIM for a logic circuit refence) below a first stacked memory array (104, [0029]); 
forming a second assembly including second stacked memory array (108); and 
attaching the first (104) and second (108, [0029]) assemblies so that the transistor region (106) is between the first stacked memory array (104) and the second stacked memory array (108).

Regarding claim 18, Figures 1-6 of Brewer disclose that the method of claim 17, wherein the first stacked memory array (104) and the second stacked memory array (108) have different memory architectures (104 is non-volatile and 108 is volatile, wherein non-volatile and volatile having different structure).

Regarding claim 19, Figures 1-6 of Brewer disclose that the method of claim 17, wherein the first assembly (106, [0029]) includes vias in contact with the transistor region ([0039])( please see 2000 in Figure 29 of KIM for a logic circuit refence).

Regarding claim 20, Figures 1-6 of Brewer disclose that the method of claim 19, wherein the second assembly (108, [0037]) includes an interconnect region including conductive pads, and wherein the conductive pads contact the vias when the first and second assemblies are attached (please see Figure 29 of KIM for a logic circuit and memory region refence).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6-7 and 11-15 are rejected under 35 U.S.C. 103 as being obvious over Brewer (US 20200135719 A1) in view of KIM et al (US 20190221557 A1).

Regarding claims 3 and 6-7, Figures 1-6 of Brewer do not explicitly teach that the memory device of claim 1, wherein the logic region includes a single layer of transistors. Or
The memory device of claim 1, wherein the first memory region includes a first trench, the second memory region includes a second trench, and the first trench and second trench both narrow towards the logic region. Or
The memory device of claim 1, wherein the metallization stack includes vias that narrow towards the logic region.

However, KIM is a pertinent art which teaches a three-dimensional memory device, comprising: a memory-containing die comprising a three-dimensional memory array, and a logic die comprising a peripheral circuitry configured to control operation of the three-dimensional memory array, wherein a pad-level mesh structure electrically connected to a source power supply circuit within the peripheral circuitry and including an array of discrete openings therethrough and  discrete logic-side bonding pads electrically isolated one from another and from the pad-level mesh structure. Figure 19 of KIM teaches a logic circuit region (2000, [0170]) comprising a single layer of transistors with pads and vias. Figure 29 of KIM, further, teaches a memory die (100/3000) with trenches having narrow width towards the logic region (2000) and metallization stack (1860) includes vias (1780) that narrow towards the logic region.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brewer such that the logic region includes a single layer of transistors, the first memory region with a first trench, and the second memory region with a second trench, wherein the first trench and second trench both narrow towards the logic region or the metallization stack with vias that narrow towards the logic region according to the teaching of KIM for reducing the packaging cost and increasing the data transfer speed between the memory-containing die and the logic die ([0260] of KIM).

Regarding claims 11-15, Figures 1-6 of Brewer does not explicitly teach that the IC package of claim 10, wherein the interconnect region includes through-silicon vias that narrow towards the logic region. Or
The IC package of claim 10, wherein the interconnect region includes a first interconnect subregion and a second interconnect subregion, and the first interconnect subregion is between the second interconnect subregion and the logic region,  wherein the first interconnect subregion includes vias that narrow towards the logic region and the second interconnect subregion includes vias that widen towards the logic region or wherein the second interconnect subregion includes pads in contact with vias of the first interconnect subregion, wherein the pads are consistently offset from the vias.

However, KIM is a pertinent art which teaches a three-dimensional memory device, comprising: a memory-containing die comprising a three-dimensional memory array, and a logic die comprising a peripheral circuitry configured to control operation of the three-dimensional memory array, wherein a pad-level mesh structure electrically connected to a source power supply circuit within the peripheral circuitry and including an array of discrete openings therethrough and  discrete logic-side bonding pads electrically isolated one from another and from the pad-level mesh structure. Figure 24 of KIM teaches an interconnecting region with through-silicon vias (1780, [0175]) that narrow towards the logic region (760) and a first interconnect subregion (region of 1760) and a second interconnect subregion (region of 2760), and the first interconnect subregion (region of 1760) is between the second interconnect subregion (region of 2760) and the logic region (region of 760), wherein the first interconnect subregion includes vias (1780) that narrow towards the logic region (760)) and the second interconnect subregion includes vias (with 2792) that widen towards the logic region (760) or wherein the second interconnect subregion (region of 2760) includes pads (2792) in contact with vias (1780) of the first interconnect subregion (region of 1760), wherein the pads are consistently offset from the vias (please see Figure 30F of KIM).



Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brewer as claimed above according to the teaching of KIM for reducing the packaging cost and increasing the data transfer speed between the memory-containing die and the logic die ([0260] of KIM).

Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813